DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed response on 11/11/2021 has been received. 
Claims 4-5 and 15-20 have been cancelled.
Claims 22-28 are added.
Claims 1-3, 6-14 and 21-28 are pending and under examination. 
The objection on Claims 1-3 because of abbreviation is withdrawn due to amendment. 
The rejection on claim 14 under 35 USC 112(b) is withdrawn due to amendment. 
The rejection on Claim 1, 3, 11 and 21 under 35 U.S.C. 103 as being unpatentable over Ingegnoli (Clin. Exp. Rheumatology  2004 22:499-501), Mullazehi (Arthritis Res & Therapy 2012 14:R100 total 7 pages), Stemmer (Cli. Immunology & Immunopathology 1995 76:82-89) and Bankaitis-Davis (US 20070196835) is withdrawn because based on rheumatoid arthritis diagnosis (RA), Ingegnoli only differentiates RA vs. juvenile RA (JRA) with anti-chromatin autoantibodies (not compared with healthy control), Mullazehi only detected 3.14% (marginal) of anti-CII autoantibody in the patients, Stemmer did not suggest combine anti-histone auto-antibody with other marker because its heterogeneous characteristic, i.e. individually different.
Accordingly, the rejection on dependent Claim 12 under 35 U.S.C. 103 as being unpatentable over Ingegnoli (Clin. Exp. Rheumatology  2004 22:499-501), Mullazehi (Arthritis Res & Therapy 2012 14:R100 total 7 pages), Stemmer (Clini. Immunology & Immunopathology 1995 76:82-89) and Bankaitis-Davis (US 20070196835) as applied to claims 1, 3 and 11 above, 
The rejection on Claim 1, 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schett, Meyaard (US 20090304686), Reed (Arthritis & Rheumatism 2008 58:1125-1129) and MatthiAas (US 20040191756) is withdrawn partially for Meyaard (see below).
A new ground of rejection is set forth below in view of the amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 23, it is not clear what are the biomarkers in the second plurality of antigens. Please specify (e.g. claim 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schett, Reed , Centola and Matthias.

Schett et al. teach that an elevated autoantibodies were found from the blood samples of SLE patients to chromatin (95% specificity) and histone H1 (98% specificity) histone compared to healthy control (See Abstract; Figure 1-3; Table 1-2).

Reed observed that autoantibody to RO60 is associated with SLE patients (See Abstract). Particularly Figure 1 shows that at least 83% had anti-Ro autoantibodies from the SLE patients’ serum samples.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Schett, and Reed et al. to measure autoantibodies against chromatin, H1, and RO60 (i.e. reactivity of antibodies in the sample from a subject suspecting having SLE, such as signs of  joint pains, joint swelling or loss of joint range of motion) for assessment the likelihood of having SLE with reasonable expectation of success because each reference provides evidence of correlation of each autoantigen’s with SLE, and one ordinary skilled in the art would have been motivated to 

As to the so-called supervised classification algorithm, it is a machine learning model to classify the test results and has been used for clinical studies. For instance, Centola teaches using Support Vector Machines (SVM)(also reads on claim 12) to classify RA and healthy patients by analyzing some of the biomarkers (See example 10, and section 0129). The goal of the SVM model was to classify individuals into either RA or healthy group and the model is inherently executing through supervised classification algorithm.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Centalo to analyze and classify the test results into healthy group and SLE group with reasonable expectation of success. Combining statistically analysis of at least three variable, i.e. H1, chromatin and RO60 autoantibodies combining with machine classification is now a routine practice in the field and one ordinary skill in the art would have been motivated to perform in order for an accurate classification and also saving time of analysis.   


As to the treatment of SLE, Matthias teaches using NSAIDs to treat SLE patients (See section 0007).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Matthias to use NSAIDs to treat the identified SLE patients because diagnosis followed treatment is often prescribed by one ordinary clinician once the patients have been confirmed with the specific illness. 

Response to Applicants’ Remarks



Applicant’s arguments have been considered but are not persuasive. 

As has been discussed above, Schett indeed states that the histone H1 is highly specific marker for SLE (see Title). But Schett does not preclude using chromatin autoantibody for diagnosis purpose. In fact, the data of specificity is only slightly lower compared to H1 (98% vs. 95%)(Table 1). One ordinary skill in the art would not consider use of chromatin as a teaching away (or prohibit) since chromatin autoantigen can detect nearly half of the SLE (35/73) vs. zero in the control (See Table 1). 

As to the use of supervised classification algorithm, the Centola reference has been discussed above and shown its common practice in the field (See below under Wu reference (US 201102817560) “Pertinent art but not cited for rejection”). 

As to Reed reference, applicants argue that the anti-RO60 appear in both SLE and primary Sjogren’s syndrome (pSS). Thus it is not a good biomarker for diagnosis of SLE. Moreover, Reed further characterized RO60 antigen class into subclasses, namely anti-Ro and anti-La (See Figure 1). Applicants argue “[w]hen considering the anti-Ro60-only group, the authors found that the specific Ro60 epitope exhibited high sensitivity and specificity for the distinction between SLE and SS, and may therefore be of a diagnostic value for this specific patient group (p. 1127, left col., 1st full para., Figure 1). However, no significant accuracy was reported in the second group, in which both the Ro60 and La antigens were considered, and the assay could not differentiate between these patients and SS patients (Figure 1)”.

Applicant’s arguments have been considered but are not persuasive. 

Claim 1 directs a diagnosis method by comparing autoantibodies from the suspected subjects’ biological samples with healthy control ones (See step (iii) of claim 1). True, Reed commented 

    PNG
    media_image1.png
    425
    528
    media_image1.png
    Greyscale


Matthias reference has been discussed above for providing treatment to SLE using NSAIDs. Diagnosis followed by treatment is well-known and routine practice in the field. 


6.	The following reference is pertinent to the invention but is not cited for prior art rejection. 

Wu (US 20110281756; See section 247 for supervised classification algorithm analysis for disease).

Walker (US 20140065634; see section 0035 for using “centromere B” for diagnosis of SLE).
Harwanegg (US 20190079083; Table 2 SLE autoantigens list).

.

				Allowable Subject Matter

6.	Claim 21-22 are allowed because no prior art teaches or suggests using at least six autoantigens as recited and selected in the claim for diagnosis the rheumatic diseases. The closest prior arts are the combination of Schett and Reed covering only three biomarkers, namely RO60, chromatin, and histone H1. 

Claims 2, 6-10, 14 and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Under the same reason as stated above, no prior art teaches or suggests using at least six autoantigens as recited and selected in the claim for diagnosis the rheumatic diseases. Note, with regarding to claim 23, the Office considers this claim uses at least six autoantigens similarly to claim 21 (i.e. a first plurality and a second plurality of autoantigen, where applicants defines the “plurality” as at least THREE in the specification). 
Conclusion 
7.	Claims 1, 3, 11-13 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641